Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1-12 and 14-39 are objected to for the phrase “characterized in that”. Consistent with the U.S. patent practice; this phrase should be amended to ‘wherein’. Correction is required. 
	Claim 1 is objected to for improper Markush language. The proper claim language would be ‘selected from the group consisting of x, y, z  and combinations thereof’. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends on claim 3 and the notation in claim 3 “or” implies that the fungus used may be a single fungus. Therefore, the 1:1 ratio in claim 4 is confusing due to the fact that with only one fungus, the ratio does not make sense. 
5 recites the limitation "the suspension" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites a ratio of the fungi. However, claim 23 on which claim 24 depends may only comprise one fungus in which case a ratio is ambiguous. 
Claim 25 recites the limitation "the suspension" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-39 are rejected under 35 U.S.C. 103 as being unpatentable over De Angelis et al. (Biochim. Biophys. Acta. 1762: 80-93 (2006), herein R1) in view of Eugster et al. (Microbiology, 161: 2277-2288 (2015), hereinafter R2) and Giuliani et al. (US 2012/0034339, hereinafter R3)
Claim 1 is limited to a process for degrading gliadin (wheat flour protein) in flour for bread making wherein the flour is hydrolyzed enzymatically and fermented using lactic acid bacteria. The hydrolyzed and fermented flour is dried to obtain a gliadin-free flour. 
Claims 1, 6, 7, 27, 34, 36 - R1 discloses a process for degrading gliadin wherein wheat flour is mixed with water comprising a probiotic preparation. The dough is incubated for 24 h at 37 C under stirring conditions. When used individually, strains 
Claims 31, 32 - R1 discloses the lactic acid bacterial species used in the experiments comprising Streptococcus thermophilus, L. bulgaricus, L. plantarum, L. casei, L. acidophilus and certain species of Bifidobacterium. (page 81, 2.1 Probiotic preparations)
R1 shows that after 24 h of fermentation, the highest hydrolysis of gliadin polypeptides was found with the probiotic preparation. When used individually, strains of the probiotic preparation (VSL#3) were less effective in causing hydrolysis as compared to the mixture. (page 84, 3.1 Gliadins hydrolysis by probiotic preparations, par. 2 and Fig. 5)
R1 concludes that the most promising use of the probiotic preparation appears to be a starter for sourdough fermentation. (page 92, par. 1, end of the par.)
R1 is however silent to the use of proteolytic enzymes for gliadin hydrolysis.
Claim 1- R2 discloses two major Aspergillus oryzae secreted prolyl endopeptidases that are able to efficiently digest proline-rich peptides of gliadin. (Title)
R2 discloses that A. oryzae strains secrete prolyl peptidase activity at acidic pH in protein media. (page 2281, Results)
The proteases designated as AoS28A and Ao28B efficiently degraded the proline-rich 33-mer of gliadin, specially under acidic conditions. Both enzymes act as strict prolyl endopeptidases by cleaving peptide bonds from the N terminus region of the 33-mer in gliadin. (page 2287, right col. par. 1, 2)
R1 and R2 are silent to producing a gliadin-free flour. 
R3 discloses a process for degrading gluten in flours. (Title)
Claim 1, 26, 29 - R3 teaches of a mixture of lactic acid bacteria and fungal protease for producing bread. The grain flour is mixed with water, two selected lactic acid bacteria and fungal proteases. The mixture is fermented for 18 h at 37 C. The fermented mixture is mixed with other ingredients and fermented with baker’s yeast for 1.5 h at 30 C. The dough is baked at 250 C for 50 min. [0012]
Claim 8, 38, 39 - R3 discloses that the process can be used for drying of liquid dough after fermenting for 8-20 h at 30-37 C; to produce a flour. Flours such wheat, barley, rye, oat or mixtures thereof may be processed. [0020, 0021] The spray drying process is not disclosed by R3, however, spray drying of liquid products is a conventional process in the art. The inlet and outlet temperature of the spray dryer are parameters of drying well known in the art. The inlet and outlet temperatures may be optimized for any product of interest. 
Claims 2-4, 24 - R3 discloses that fungal proteolytic enzymes can be selected from Aspergillus oryzae, Aspergillus niger or mixtures thereof. [0022]
Claims 21-23 are limited to a second enzymatic process, since an enzymatic process using fungal proteases is taught by R3, repeating the proteolysis to extend the hydrolysis step would have been obvious. 
The overall process for degrading gliadin in wheat flour and producing a gliadin-free is clearly set forth by R1-R3. Manipulation of the processes disclosed by R1-R3 to produce cereal flours free of gliadin would have been modifications of such processes well within one’s ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use lactic acid bacterial cultures capable of hydrolyzing gliadin as disclosed by R1  in combination with fungal proteases as taught by R2 to produce wheat flour comprising degraded gliadin. The combination of lactic acid bacteria and fungal proteases to produce wheat flour comprising degraded gliadin is further motivated and obvious over R3 teachings. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a gliadin-free wheat flour for baking purposes.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HAMID R BADR/Primary Examiner, Art Unit 1791